 370DECISIONS Or NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify Perillo, if presently serving in the Armed Forces of theUnited States, of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 523-8100, if they have any question concerning this notice or compliance withits provisions.Harold Gorlick and Morris Gorlick, Co-Partners,d/b/a ThriftySupply CompanyandTeamsters Local UnionNo. 174,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,IndependentThrifty Supply Co. of Tacoma, Inc.andTeamsters Local UnionNo. 599, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Independent.CasesNos. 19-CA-2949 and 19-CA-2951. June 24, 1965DECISION AND ORDEROn April 15,1965, Trial Examiner Louis S. Penfield issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in these cases, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendationsexcept as modified below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Harold Gorlick and Morris Gor-lick, Co-partners, d/b/a Thrifty Supply Company, Seattle, Washing-ton, and Thrifty Supply Co., of Tacoma, Inc., Tacoma, Washington,their officers, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order as so modified.153 NLRB No. 34. THRIFTY SUPPLY COMPANY3711.Add the following as paragraph 2 (b) to theTrial Examiner'sRecommended Order, the present paragraph 2 (b) and those subse-quent thereto being consecutively relettered :"(b)Notify the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."2.The telephone number for Region 19 given in the last paragraphof the Appendix attached to the Trial Examiner's Decision, is amendedto read : Telephone No. 682-4539.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Trial ExaminerLouis S. Penfield in Seattle,Washington,on January 5 and 6,1965, upon a consoli-dated complaint of the General Counsel and answer of Harold Gorlick and MorrisGorlick, Co-Partners, d/b/a Thrifty Supply Company and Thrifty Supply Co. ofTacoma, Inc., herein collectively called Respondent.)The issues litigated werewhether Respondent violated Section 8(a) (1) and(3) of the National Labor Rela-tions Act,as amended,herein called the Act.Upon the entire record, including con-sideration of briefs filed by Respondent and the General Counsel, and upon myobservation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHarold Gorlickand MorrisGorlick, Co-Partners,d/b/a Thrifty Supply Company,herein called Respondent Seattle,have a placeof business in Seattle,Washington,where, as copartners, they are engagedin the wholesale distribution of plumbing andheating supplies.Duringthe year ending December 31, 1963,Respondent Seattle,in the courseand conductof its business operations,purchasedgoods valued in excessof $50,000 whichwere shippeddirectly toitfrom points outside the State ofWashington.Thrifty Supply Co. of Tacoma,Inc.,hereincalledRespondent Tacoma, is aWashingtoncorporationwith a place of business in Tacoma, Washington,where it isengaged in the wholesaledistribution of plumbingand heating supplies.During theyear ending December 31, 1963, RespondentTacoma, in the course and conduct ofitsbusiness,purchased goods valued in excessof $50,000 whichwere shipped to itfrom pointslocated outside the State ofWashington.I find thatRespondent Seattle andRespondent T:,coma areeach engaged in busi-nesses affecting commercewithin the meaning of the Act, andthat the assertion ofjurisdiction over eachiswarranted.The individualcopartners in Respondent Seattle own, between them,99 percentof the corporateshares in RespondentTacoma.It stands undisputedthat althougha local manager is responsiblefor the day-to-day functioning of RespondentTacoma,Respondent Seattle, through the copartners,is engagedin the activemanagement ofRespondent Tacoma, performs certain administrativefunctions for it, includingthe preparation of the payroll,and formulates and administersthe labor policies whichgovern theoperationsof bothRespondent Seattle and RespondentTacoma.Con-trary to thecontentionof Respondent, I find that in view ofthe foregoing,RespondentSeattle and Respondent Tacoma not only are subjectto common control but also'The vinplaint issued onOctober 30, 1964,and is based upon a charge filed in CaseNo. 19-CA-2949 on August 24,1964,and a charge filed In Case No.19-CA-2951 on Au-gust 26, 1964.Copies of the complaintand thecharges have been duly served uponRespondent. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDthat a controlling ownership interest is held by the same individuals and that there-fore together they constitute a single employer within the meaning of Section 2(2),of the Act.2It.THE LABOR ORGANIZATIONS INVOLVEDTeamsters Local Union No 174, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Independent, herein called Local 174,and Teamsters Local Union No 599, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Independent, heiein called Local599, are each labor organizations within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis proceeding is concerned with the response of Respondent to the efforts of itsemployees at Seattle and Tacoma to seek representation through Local 174 andLocal 599, respectively.The General Counsel alleges that at various times sinceMarch 1964, Respondent engaged in unlawful interrogation of its employees at bothlocations, and at Tacoma it warned its employees that if they joined Local 599 theywould be discharged.The General Counsel further alleges that on August 21, 1964,Respondent Seattle terminated the employment of David Berg, and on the same dateRespondent Tacoma terminated the employment of Hughie Olmstead, and since thattime Respondent has refused to reinstate such employees because each had engagedin union activity on behalf of the local at each locationRespondent denies anyunlawful interference with its employees' rights, and denies the unlawful discrimi-natory discharge of either employee.At the opening of the hearing, an issue arose concerning a motion of the GeneralCounsel to amend the complaint.The complaint, as issued, alleged in paragraph4(a) certain acts, claimed to be unlawful, attributed to Harry Ollard, manager ofRespondent Tacoma, an admitted supervisorThe proffered amendment sought toadd the words "and its supervisor, Roger Fisher," so that the paragraph, as amended,would read "Since on or about March 1964, Respondent corporation through itsmanager, Harry Ollard, and its supervisor, Roger Fisher, has warned its employees ifthey joined Local No. 599 they would be fired." Respondent opposed the motion,claiming that Fisher was not a supervisor for whose conduct it was responsible, andthat such fact had been previously determined by the Regional Director.A representation hearing in a proceeding involving Respondent Tacoma, knownas Case No 19-RC-3506, was conducted on September 8, 1964, less than 2 weeksafter the filing of the charges herein, and it resulted in a Decision and Direction ofElection issued by the Acting Regional Director on September 25, 1964, which inmaterial part reads as follows:According to Mr. Gorlick, Fisher and the other employee in the warehouse arehourly paid.The other employee was hired on August 28 or 31, 1964, and isvery inexperienced.He works under the direction of Fisher who was hiredApril 1, 1963.Mr. Gorlick was unable to testify what would happen as this newemployee gained experience but I find on the basis of the record in the Seattlecase that as the warehousemen learn their job they generally know what to dowithout being told.Fisher does not have authority to hire, to discharge, or to lay off employees,this being the function of the manager, who also handles promotions.WhileMr. Gorlick testified that Fisher could make recommendations on hiring ordischarging, he did not know to what extent the manager would follow any suchrecommendations.Nor did he appear to know of any specific instances ofrecommendations having been made by Fisher.Mr. Gorlick was likewise farfrom positive as to whether Fisher kept time for the other warehouse employee.Fisher takes no part in employee grievances other than to relay them to themanager.Having in mind that the Employer has a manager with only seven employeesunder him, that all operations are in one building, and that there are only twopersons in the warehouse, I find that Fisher does not possess any unequivocalindicia of a supervisor and that the direction he exercises is routine and com-parable to that which a more skilled and experienced employee would exerciseover a lesser skilled employee.Accordingly, I find Fisher not to be a supervisorwithin the meaning of the Act and include him in the unit. The inclusion ofFisher in the unit constitutes it a two-man unit.2 ConeBrothers ContractingCompany,135 NLRB 108;Dearborn Oil and GasCorpora-tion, et al,125 NLRB 645;Technical Tape Corporation,111 NLRB 845;National Elec-tronicManufacturing Corporation and Mylsher Realty Corporation,113 NLRB 620. THRIFTY SUPPLY COMPANY373Respondent and Local 599 were parties to this representation proceeding, and norequest for review of the Acting Regional Director's decision appears to have beenmade.Respondent urged this determination as to Fisher's status to be controlling,and the issue not properly subject to relitigation in a subsequent unfair labor practiceproceeding.Agreeing in substance with Respondent's position, I denied the motionto amend inasmuch as the conduct of Fisher as a nonsupervisor would not bindRespondent.Upon such denial, the General Counsel made an offer of proof. Tosupport his contention that Fisher was a supervisor, he offered the entire transcript inthe representation proceeding, claiming that it contains admissions by Respondentwhich establish Fisher's supervisory status, and he offered to adduce testimonythrough witnesses which he claimed would buttress these admissions and show Fisherto exercise independent discretion, and responsibly to direct the work of employeesin the warehouse.This offer of proof was rejected and further evidence as to Fisher'sconduct or status was not permitted, but the transcript of the representation pro-ceeding came into the record as a rejected exhibit.The General Counsel, in his brief, argues that I reverse my rulings and permit theamendment, reopening the record, if necessary, to take further testimony.Aftergiving the matter further consideration, I hereby reaffirm my original rulings.It is well settled that generally issues raised and determined in earlier representationcasesmay not be relitigated in subsequent complaint proceedings, and that a TrialExaminer is bound by earlier unit determinations.Pittsburgh PlateGlassCompanyv.N.L.R.B.,313 U.S. 146, 157-158;N.L.R.B. v. Botany Worsted Mills,133 F. 2d876, 882 (C.A.3); N.L.R.B. v. West Kentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6);Quaker City Life Insurance Company,138 NLRB 61;Air ControlProducts of St. Petersburg, Inc.,139 NLRB 413;Esquire, Inc. (Coronet InstructionalFilms Division),109 NLRB 530;Metropolitan Life Insurance Company,146 NLRB1577.This rule, however, does not apply where a showing is made that there isnewly discovered evidence, or evidence which was unavailable at the representationproceeding.The General Counsel, in the instant case, makes no claim of this nature,asserting only that "there was not sufficient testimony taken at the `R' hearing toaccurately determine the facts."He argues that the line of cases above noted isapplicable only to refusal to bargain situations, and that where we have the issuearising in a discriminatory discharge case and it involves "not solely whether .Fisherwas. in fact a supervisor but also encompasses the question of whether Respondent ledthe rank and file employees to conclude that Fisher was speaking for management,either as a supervisor in fact or as an agent, it may be relitigated."Section 102.67(f) of the Board's Rules and Regulations Series 8, as amended,reads as follows;The parties may, at any time, waive their right to request review. Failure torequest review shall preclude such parties from relitigating, in any related subse-quent unfair labor practice proceeding, any issue which was, or could havebeen, raised in the representation proceeding.Denial of a request for reviewshall constitute an affirmance of the regional director's action which shall alsopreclude relitigating any such issues in any related subsequent unfair laborpractice proceeding.The section does not, on its face, purport to limit relitigation to refusal-to-bargainproceedings, and the logic of such a limitation is not readily apparent.The instantcase can hardly be described as an unrelated unfair labor practice proceeding, inas-much as Respondent's responsibility for Fisher's conduct turns on his supervisorystatus which was also a unit issue in the representation case. It also may be notedthat the issue was a major one in the representation hearing since Respondent was,at that time,claimingFisher to be a supervisor, and a determination to that effectwould have resulted in a dismissal of the entire proceeding, inasmuch as it wouldhave left only one may in the unit. The issue thus was one which either was, orcould have been, fully litigated by the same parties.Although the General Counselargues to the contrary, litigation of Fisher's supervisory status in the representationproceeding could have included an inquiry into both the actual or apparent authoritywith which Respondent had clothed him.The position now urged by the GeneralCounsel is indeed anomalous. In the instant case, based on a complaint issued by thesame Regional Director and relying substantially on the same evidence which led theRegional Director to find Fishernotto be supervisory, he urges that I now receiveevidence that he claims would lead to the opposite conclusion.Moreover, he wouldaccomplish this without making any showing of substantial change of circumstances,or any claim that he had available newly discovered evidence or evidence which wasunavailable at the time of the representation proceeding.To support his claim, heplaces reliance upon a line of cases alleged to stand for the proposition that a repre-sentation proceeding does not "finally and conclusively" resolve an issue of super- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory status where it arises in a subsequent 8(a)(1) and (3) case as distinguishedfrom an 8(a) (5) case. SeeSouthernAirwaysCompany,124 NLRB749; N.L.R B.v.Griggs Equipment, Inc.,307 F. 2d 275 (C.A. 5); andLeonard Niederriter Com-pany,Inc.,130 NLRB 113. Although the matter is not free from doubt, I do not con-strue these cases to stand for so broad a proposition. In no one of them does eitherthe Board or the courts fully discuss or explore the issue in all its aspects. In bothSouthern AirwaysandNiederriter,the Board barely touches upon the question infootnotes.InGriggs,the issue was not even mentioned in the Board's Decision, butis noted in the decision of the court of appeals.The use of such terms as "finally andconclusively" and "not so fully litigated as to preclude reconsideration" suggests thepossibility of relitigation, or at least that some test other than newly discovered orunavailable evidence might be appropriate in certain situations.However, I am notpersuaded that this means that ielitigation is to be permitted as a matter of coursewhere the issue is something other than a refusal to bargain. In bothGriggsandSouthern Airways,the representation hearings took place from 9 to 11 months afterthe unfair labor parctices had taken placeThe unfair labor practice hearings hadalready been completed before the representation hearings were held.The issuethus did not involve relitigation in subsequent unfair labor practice proceedings, butthe binding effect of the representation decision. In affirming the Board in bothcases, the court of appeals recognized that the Board had an area of discretionregard its unit findings which normally would not be disturbed. In theSouthernA tr ways case, the court stated:Thus we have two decisions based on the facts as they existed at two differenttimes, several months apart.The intervening certification order is not, there-fore, controlling although, to the extent it represents an analysis of similar facts,itmay have some persuasive relevance.This suggests a belief by the court that lapse of time might be a factor showing changein circumstances between the time of the unfair labor practice hearing and therepresentation hearing.InNiederrtter,the basic issue in the unfair labor practicehearing was whether an employee, who was admittedly a supervisor at one time, hadceased to be one at a later date, and if so, whether he was discharged for his unionactivity after he had become a nonsupervisory employee. It was thus necessary toconsider circumstances as they existed at a different time to ascertain whether or notany change had occurred.All three cases seem to be explained by the existence ofcircumstances indicating that changes may have occurred between the two proceed-ings which were properly to be considered or explored, and not to constitute broadholdings that, absent some considerations of this sort, matters previously adjudicatedamong the same parties can be relitigated.In the instant case, we have no substantial lapse of time between the unfair laborpractices and the representation hearing, and no other indication that any change incircumstances had taken place.Rather, we note that within 2 weeks from the filingof the charges, we have a hearing in which a major issue concerns the supervisory ornonsupervisory status of Fisher.At that time, the same parties had a full opportunityto present evidence which would go directly to the issue of Fisher's actual or ostensibleauthority as it existed at the time the unfair labor practices were committed.TheRegional Director, upon the record made, resolved that Fisher was not a supervisorand thus was in the bargaining unit I am of the opinion that the cases urged by theGeneral Counsel, despite any language which may suggest a more far-reaching result,go no further than to hold that relitigation in subsequent proceedings will be per-mitted only if sufficient showing is made of some sort of change in circumstances.The purpose of forbidding relitigation is to put to rest an issue once litigants have beenafforded full opportunity to meet it.The exceptions to this rule rest upon the needfor preventing an injustice where something has occurred or been discovered which,ifpreviously known, might have affected the outcomeRelitigation is for thispurpose alone, and not to provide the parties with an opportunity to have a secondchance of litigating the same issue in the hope that another, and what they regard asa more favorable, conclusion may be reached.Accordingly, since I am satisfied thatthere has been no sufficient showing of any circumstances affecting Fisher's statuswhich could not have been developed in the earlier proceeding, I regard it as inappro-priate to relitigate the issue hereI find, therefore, that since I regard myself asbound by the determination that Fisher is not a supervisor, the motion to amend wasproperly denied and the offer of proof properly rejected.A. The discharge of Hughie OlmsteadHughie Olmstead was hired as a warehouseman on December 31, 1963, byRespondent Tacoma.He continued to work in this capacity until his termination on THRIFTY SUPPLY COMPANY375August 21, 1964. Immediately prior to Olmstead's termination, Respondent Tacomaemployed three warehousemen-Olmstead, Roger Fisher, and Andrew Baird.Thework of the warehousemen consisted in receiving, storing, and shipping or delivering awide variety of plumbing supplies. In addition to the three warehousemen, Respond-entTacoma employed two persons in the office, Kenneth Broadhead and HalWilliams, and three other persons as outside salesmen who solicited orders fromplumbing contractors.The entire operation at Respondent Tacoma was supervisedby Manager Ollard, who in turn was responsible to the Gorlick brothers.Prior to July 1964, there had been no attempt at organization among employees atRespondent Tacoma.Organization, or the possibility of organization, however, atall times was a matter of continuing interest to Manager Ollard.Ollard testified that"as a matter of being manager I would be interested in knowing whether people wereor were not going to join the union" and "if there was a rumor or feeling from anyonethat they might be someone interested, I would ask them are you interested or haveyou joined."Ollard, although failing to be specific about any conversations withany particular employee at any definite time, acknowledged that during the 5 yearshe had been manager, he had undertaken to question everyone who had worked forhim about joining a union, and he stated that he regarded it as "a part of [his] respon-sibility" to ascertain "whether his employees are making a move of one type oranother."Kenneth Broadhead testified, without contradiction, that shortly after hisfirst employment in October 1962, he had asked Ollard if it were necessary that hejoin a union and had been told by Ollard that "he didn't want the union poking a nosearound here."Andrew Baird, who was hired as a warehouseman on February 28,1964, testified that about a week after he was hired, Ollard had asked him if heintended to join a union and, when Baird had replied that he did not, Ollard hadthen told him "that it was a company policy actually that the union was not there,and I would be terminated if this came about." This statement is denied by Ollard.3Olmstead became interested in the possibility of union organization among theemployees sometime in May or June 1964. Together with Baird, he visited the officeof Local 599, either in late June or early July, to discuss with the business agent thepossibility of union representation.At that time, both Olmstead and Baird signedunion designation cards.Olmstead reported this activity to Roger Fisher and soughtto interest him in the Union. Fisher declined to sign a card, however, indicating thathe felt that union organization at Respondent Tacoma might bring about the dis-charge of those involved.4Olmstead also discussed the union with Broadhead andWilliams, the two office employees.Olmstead does not appear to have discussed his union activity with Ollard priorto his discharge.Ollard undertakes to deny knowledge of Olmstead's union activityprior to that date, but circumstances point to a contrary conclusion.As we haveseen,Olmstead freely discussed his activity not only with the other warehousemen, butalso with the office employees. It is unlikely that in so small an establishment amanager, who regarded it as his duty to track down rumors of union activity, wouldnot have learned of Olmstead's participation.His knowledge, however, is morespecifically established by Broadhead's credited testimony that in July he had toldOllard that Olmstead had approached him about joining the Union.Despite anearlier general denial of knowledge, Ollard, himself, later in the proceeding, con-ceded that he did "remember Mr. Broadhead told me that Olmstead had asked himor had talked to Mr. Broadhead about the possibility of joining a union." Further-more, it is Broadhead's undisputed testimony that at the outset of the very weekof Olmstead's discharge, Ollard had "indicated to [Broadhead] he had heard thatthe fellows in the warehouse might be or were thinking about organizing."Ollard,although stating that he did not believe that Broadhead had told him who the indi-viduals were, conceded "it would obviously have to be one, two or all three of the3O11ard tended to be evasive as a witness,and consistentlywas vague concerning par-ticular conversations and incidentsOn matters upon which he would be expected tohave knowledge, he would continually answer "it might have been" or "it could havebeen " In contrast, Broadhead, Olmstead, and Baird testified consistently, and each im-pressed me favorably as a witness undertaking to relate the sequence of events fully andwithout evasion or distortion.Accordingly, I find their versions of events to be the morecredible, and throughout the proceeding where they conflict with those advanced byOllard, I credit their testimony.4As noted above, I regard Fisheras a nonsupervisoryemployee.The above finding thusrelates solely to Olmstead's union activity, and Fisher's response is not to be construedas conduct for which Respondent is responsible 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDfellows" and then Broadhead"could have named the names " It stands undenied thaton or about August 20, the day before Olmstead's discharge, Ollard had questionedBaird about joining the Union, and that Baird had advised Ollard that he had not.-)It is also undisputed that at sometime during this same week, Broadhead overheardFisher tell Ollard "I will not join any God damn union Mr. Ollard " It is thusapparent that, not only was Ollard well aware, at all times since July, of Olmstead'sinvolvement in the Union,but also that from his questioning of the others and thenature of their replies to him that by August 20, Olmstead had been identified as theprincipal union protagonist,and I so findOlmstead's competence and versatility as an employee stands undisputed.Hiswarehouse work was regarded as good, and on occasion he had done administrativework in the office in a satisfactory manner. Broadhead, feeling that an increase inthe administrative staff was in the offing, had suggested to Ollard that Olmstead wasthe "obvious choice for recruiting within the organization," and Ollard had respondedfavorably.In early June, Ollard had discussed with Olmstead a drinking problemhe had with Roger Fisher, the senior warehouseman.He told Olmstead that he mighthave to discharge Fisher because of this, and he asked if Olmstead would be interestedin Fisher's job should this come about.Olmstead told Ollard that he would beinterested, and then they engaged in a discussion of the scale that the new job wouldpay.Olmstead states that at the time he mentioned the union scale, but he does notclaim that he and Ollard discussed Olmstead's role in promoting union organization.In addition to his discussion with Olmstead, Ollard had also talked with Broadheadabout Fisher's drinking problem, and had stated to him that he was consideringputting Olmstead in Fisher's spot.During the month of August 1964, the plumbing contractors in the Seattle-Tacomaarea were engaged in contract negotiations with the Plumbers Union It had becomeapparent by mid-August that the negotiations were not proceeding well, and that therewas a distinct possibility that a strike might ensueVirtually all of Respondent'scustomers at both the Seattle and Tacoma locations were plumbing contractors whopurchased supplies from Respondent, and it was obvious that an industrywide strikewould, for its duration, diminish Respondent's business in a substantial manner.Bythe start of the week of August 17, it had become clear that a strike was imminent.A strike vote was actually taken on August 20, and an industrywide strike against theplumbing contractors was thereafter announced to commence on August 21.Thestrike continued after that date until September 28, 1964.Thus, at the outset of the week of August 17, Respondent was faced with thevirtual certainty that a numbers' strike might commence any day.On August 17Baird notified Ollard that he would be leaving Respondent's employ on September 1to take another job.As noted above, Ollard's concern about union organization rightat that time is evidenced by his questioning of Fisher, Baird, and Broadhead concern-ing their knowledge of union activity.We have also seen from their collectiveresponses that not only had Ollard been made aware of an organizational effort, butalso that Olmstead clearly had been placed as the principal union proponent. Broad-head had been granted permission to take a week's vacation commencing the follow-ing week.On or about August 18 or 19, according to Olmstead, Ollard had toldFisher, in the presence of Olmstead, "Say, Roger, Monday morning I want Hughie tocome into the office and help out in there while Broadhead is on vacation, and hesaid I think you can get along out here without him due to the plumbers' strike anddue to the fact that we have this other man coming in to take Andy's place. You willhave plenty of help out here." 6On Friday, August 21, near the close of the working day, Ollard came to Olmsteadand stated that he had bad news for him. Ollard then told Olmstead that he wasletting him go because, "due to the plumbers' strike, there is not going to be enoughwork."Olmstead replied that he believed that he was being terminated because hehad signed with the Union.Ollard denied knowledge of Olmstead's union activityand stated that he was letting him go upon instructions from Seattle.Olmstead then5 As noted above, Baird had, in fact,signed a union designation card prior to this time.It does not appear why he undertook to deny his relationship to the Union, although atthe time he was questioned,he had given noticethathe was leaving Respondent's employon September 1 and,in view of this, it is possible that he regarded it as no longer a factorof any significance9Ollard first testified that he didn't remember any such remarksWhen questionedmore specifically, he denied making such statementAs indicated above,I have somereservations as to Ollard's reliability as a witness.I have no reason to find his memoryto be any more reliable with respect to the above statement and, accordingly,I credit theversion offered by Olmstead. THRIFTY SUPPLY COMPANY377stated that it really did not come as a surprise, since he had anticipated such an out-come as a result of his union activity.Ollard replied "Well, if you knew you weregoing to be fired why did you join?" And then, according to Olmstead, Ollard stated"You knew we had plans to put you in the office in about six weeks." Ollard's ver-sion of the discharge itself does not substantially differ from that of Olmstead.Ollardstates that he made the decision to terminate Olmstead on the morning of August 21following a telephone conversation with Gorlick, in which Gorlick had advised himthat, in view of the plumbers' strike, one of the warehouse employees must be termi-nated.Ollard states that he received no instructions from Gorlick to choose Olm-stead for termination but that this decision was his alone.He states further thatGorlick was also aware that Baird was leaving the following week.Gorlick cor-roborates him on both matters.The following week, the first full week of the plumbers' strike, Baird finished out hisemployment as a warehouseman with Respondent Tacoma. Broadhead went on vaca-tion as scheduled, and Harry Gonseth, a new employee who had had no previousexperience as a warehouseman, came to work in the warehouse.Respondent assertsthat it had made arrangements to hire Gonseth previous to the strike because he hadexperience that indicated that he might develop into a salesman, and that it placedhim in the warehouse following the strike so that he could become familiar withRespondent's lines of supplies.Nevertheless, it stands undisputed that during theweek of August 24, Gonseth commenced work in the warehouse doing the samework which Olmstead had been doing.Moreover, he continued in such capacity notonly for the duration of the strike but thereafter until he terminated his employmentin early October for reasons not appearing in the record.At no time during hisentire period of employment did Gonseth ever work as a salesman.At the end ofthe strike, in late September, Respondent immediately hired a new employee for full-time work as a warehouseman. Olmstead appears to have been available at all times,but he was never offered his job.Respondent asserts that it did not follow a policyof seeking to reemploy terminated employees regardless of the reasons for theirterminations.B. The discharge of David BergDavid Berg was first employed by Respondent Seattle as a warehouseman in May1963.He worked continuously thereafter until his termination on August 20, 1964.In addition to doing warehouse work, Berg also drove a truck to make deliveries, andon occasion to transport materials from the Seattle to the Tacoma location.Duringone of these trips in June or July 1964, Berg had a conversation with Olmstead con-cerning unions, and Olmstead suggested that Berg undertake to get union cards fromthe Seattle local and sign up Respondent's Seattle employees. In early August 1964Berg obtained cards from Local 174. Berg signed a card himself and spoke withfellow warehousemen Stephen Mermelstem and David Gow.Gow signed a card butMermelstein declined to do so.At this time, Berg, Melmelstein, Gow, and GeorgeWillingham were the full complement of warehouse employees at RespondentSeattle.Willingham was the senior warehouseman and, like Fisher at Tacoma, alsohad been found by the Regional Director in a prior representation proceeding to bea nonsupervisory employee. 7No attempt appears to have been made to obtainWillingham's signature to a union designation.Berg became eligible for draft into the armed services in March 1964, and some-time during that month he signed for service with the National Guard. In June 1964Berg advised Respondent Seattle that he would probably be called for active dutyin the near future. In early August he learned that September 1 had been set as thedate for his reporting for duty, and he so notified Respondent Seattle. It standsundisputed that at that time Respondent advised him that he would be able to workthrough the last week in August which would mean that he would terminate hisemployment with Respondent Seattle on August 28, 1964.On August 20, 1964, Respondent Seattle received a telegram from Local 174 advis-ing it that Local 174 represented a majority of its warehouse employees, and request-ing a meeting for August 24 to discuss wages, hours, and working conditions.Thisappears to be the first knowledge that Respondent Seattle had concerning any unionactivity among its employees. Immediately after receiving this telegram, Gorlickwent to the warehouse and questioned each of the warehouse employees concerninghis knowledge of Local 174.Willingham and Mermelstein each told Gorlick that heknew nothing about it, and Gow, in response to a direct question concerning his sign-ing, replied in the negative.Berg, however, told Gorlick that he had joined the7 See Regional Director's Decision and Direction of Election,Thrsty Supply Company,Case No 19-RC-3504, issued September 25, 1964. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and Gorlick replied that "it wasn't going to do any good." 8Gorlick statesthat, following his questioning of the employees, he "went back upstairs, read thetelegram and threw it away since they did not represent a majority of the employees."The plumbers' strike, of course, affected Respondent Seattle as well as RespondentTacoma.According to Gorlick, he decided on Friday morning, August 21, that itwould be necessary to lay off warehouse employees at both locations.He states thatafter advising Ollard to lay off one employee at Respondent Tacoma, he decided thatinasmuch as Berg would be going into the service at the end of the following week,Berg was the logical choice for layoff at Respondent Seattle, and accordingly hedirected that this be done at the close of the working day.When Berg had completedhis duty on August 21, he was advised that he was being terminated because of theplumbers' strike.During the following week, in which Berg was at all times avail-able for work, Respondent, despite the strike, hired extra part-time help to work inthe warehouse.The record indicates that this extra help worked a total of approxi-mately 30 hours during that week. It also appears that at no time did Respondentmake any effort to use Berg for any of this needed warehouse work.9C. Discussion of the issues and concluding findingsThe central issue turns on the lawful or unlawful character of the discharges ofOlmstead and Berg. The General Counsel asserts that an underlying motivation forthe discharge of each was his participation as the central figure in the effort to bringabout the organization of Respondent's employees at each location, and that Respond-ent used the plumbers' strike as a pretext to cover up an unlawful aim.Respondentdenies this allegation and asserts that each employee was terminated solely becauseof the plumbers' strike which had the foreseeable immediate effect of substantiallycurtailing business operations, with the corollary need for cutting expenses, and thata reasonable basis existed for the selection of each employee as the one to be termi-nated.Subsidiary issues include the alleged unlawful threat to terminate employeesengaging in union activity, and alleged unlawful interrogation of employees byRespondent at both the Seattle and Tacoma locations.I have already found, upon the basis of Baird's credited testimony, that sometimeinMarch 1964, shortly after Baird first came to work for Respondent, Ollard toldhim that if he should join a union, he and other employees would be fired. Thatsuch a statement constitutes an unlawful threat is too obvious to merit discussion,and I find that by such conduct Respondent violated Section 8 (a)( 1 ) of the Act.Interrogation of employees at both the Seattle and Tacoma locations is not denied.Respondent, however, asserts that the interrogation was carried on in a manner andunder circumstances that render it lawful. Interrogation in Seattle was limited toquestions directed to employees concerning their designation of Local 174 as theirbargaining representative.It took place immediately after Gorlick had received aclaim from Local 174 for recognition as the statutory representative.Respondenturges that, faced with the claim to representation, it had a right to ascertain if theunion claiming majority status in fact represented a majority of its employees and,itasserts, that its interrogation was carried on for this purpose alone. In this con-nection, Respondent relies upon the so-calledBlue Flashdoctrine,10which standsfor the proposition that an employer, under certain circumstances, may lawfullyinterrogate its employees.TheBlue Flashdoctrine, however, does not purport tolicense interrogation of employees concerning their union affiliation except undercertain very limited conditions.It recognizes that interrogation of this sort mayimplant in the minds of employees an apprehension that the employer seeks theinformation for reasons that could affect their job status, and that, to the extent thatitdoes, it may properly be regarded as coercive.Blue Flashgoes no further than tohold that interrogation undertaken for the purpose of determining union majorityrepresentation, when carried on in an atmosphere otherwise free of coercive aspectsand accompanied by reassurances that in responding to the questioning employeesneed not fear reprisals, is not unlawfulper se.Failure to give assurances against8 Gorlick's version of his questioning of Berg and the others differs in no materialaspects from the versions of Berg and Gow.0 Berg's availability was limited to this week alone since he did report for active dutyin the armed services on September 1 as scheduled, and he was still on active duty at thetime of the hearing.At the end of the week of August 24, David Gow was also laid offat Respondent SeattleGow's layoff was also the subject of a charge, but the chargewas subsequently amended to drop Gow's name.There is nothing in the record to indicatethat the layoff of Gow had any bearing upon the issues in this proceeding.10Blue Flash Express, lne,109 NLRB 591. THRIFTY SUPPLY COMPANY379reprisal, however, necessarily leaves the apprehension in the minds of the employees,and the coercive aspects of the interrogation are not effectively dissipated.Gorlick,regardless of the legitimacy of his purpose, does not claim to have accompaniedhis interrogation by appropriate assurances against reprisal, and accordingly itacquired no license. I find therefore, that by questioning the employees at the Seattlelocation,Respondent engaged in unlawful interrogation and thereby has violatedSection 8 (a) (1) of the Act."As we have seen, Ollard admits that at Respondent Tacoma it was his uniformpractice to question employees concerning their interest in, or activities on behalfof, labor organizations whenever it was rumored that employees might be interestedin union organization.Ollard insists that he regarded this as his obligation as a man-ager.He makes no claim that it took place in relation to a demand for recogni-tion by a union, or that he undertook at any time during the course of such question-ing to give the employees assurances against reprisals.Moreover, it stands undisputedthat he engaged in interrogation of this sort during the very week in which Olmsteadwas discharged.Thus, we find interrogation of employees at Respondent Tacomataking place under circumstances showing neither legitimate purpose nor accom-panied by appropriate assurances against reprisalsUnder the circumstances, I findtheBlue Flashdoctrine not to be applicable and the interrogation at RespondentTacoma to be coercive. I find further that Respondent thereby has engaged in con-duct violative of Section 8(a) (1) of the Act.We can determine the lawful or unlawful character of the discharge of Olmsteadonly by an examination of the record to ascertain its motivation.As we have seen,Respondent's defense relates solely to the effect of the plumbers' strike.There canbe no doubt but that Respondent reasonably regarded the plumbers' strike as likelyto occasion an immediate and substantial loss of business; and that ordinary businesspiudence might call for some retrenchment. It does not necessarily follow, however,that this would include the abrupt and permanent discharge of a promising and ver-satile employee at a time when the effects of the strike were not even fully realized.Olmstead, at the time, was not only the one warehouseman under consideration foradvancement, but he had been told by Ollard only a day or two before his discharge,at a time when the imminence of the strike and its effects were well known to Ollard,that Respondent planned to use him to help out in the office during the followingweek because Broadhead was taking his vacation then.Ollard assumes full respon-sibility for Olmstead's selection but he does not explain why he changed his mindabout the fill-in for Broadhead, or why he selected Olmstead over Baird when heknew that Baird was leaving for good at the end of the following week, and that Bairdwas junior in point of service and apparently not so well regarded in point of compe-tence as Olmstead.12The hiring of Hsriy Gonseth during the following week andhis continued work as a warehouseman for the duration of the strike and thereafter,throws further doubt upon the good faith of the explanation offered.The fact thatGonseth worked in the warehouse exclusively for a period longer than training wouldappear to require, and the fact that he never worked as a salesmen but left Respond-ent's employ under circumstances not explained in this record, cast doubt upon thevalidity of Respondent's assertion that it hired Gonseth as a salesman, and only hadhim in the warehouse to learn the stock.Moreover, even if we assume Respondentdid have some long-range plans for Gonseth, he had not even come to work whenthe strike started, and Respondent fails to explain why, when faced with the crisisof the strike, it did not seek to defer Gonseth's employment in favor of retaining anexperienced employee of demonstrated competence.Finally, Respondent's conductafter the strike is scarcely consistent with its asserted position.When the strikeended, it had an immediate need for a full-time warehouseman. It hired a new and,apparently, inexperienced employee although Olmstead appears to have been avail-able.Itwould explain this by claiming that it had no policy regarding the rehire ofterminated employees.At best, this is a negative assertion and good business wouldnormally dictate the rehire of a satisfactory and experienced employee whose ter-mination had been effected by circumstances beyond the employer's control.Theinadequacy of Respondent's explanations, both as to the termination and the failureto recall Olmstead, suggests that something other than the exigencies of the plumbers'strikemay have motivated the action.The threat to Baird, despite its occurrence"Blue Flash Express, Inc, supra; New French Benzol Cleaners and Laundry,139NLRB 1176;P-M Garages, Inc, at at., d/b/a P-31 Parking System,139 NLRB 987;Clodomiro Isolino, doing business under the trade name and style of Ravena Sportswear,142 NLRB 1299.isAt Respondent Seattle, it was Berg's departure for the service, also at the end of thefollowing week, that Respondent offers as the reason for Berg's selection for termination. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDnearly 6 months before the discharge, when buttressed by Ollard's persistent unlaw-ful interrogation, constitutes evidence of Respondent's opposition toward the organi-zation of its employees.This gains particular significance when we note that duringthe very week Olmstead was discharged, Ollard not only questioned Broadhead,Baird, and Fisher concerning the status of union organization at Respondent Tacoma,but also learned through their responses that Olmstead must be the principal propo-nent of union organization at Respondent Tacoma.These considerations, whencontrasted with the unconvincing character of Respondent's explanations as outlinedabove, offer a more likely and probable explanation of the real reasons underlyingOlmstead's termination.Considering all the circumstances, I regard it as a fair infer-ence and accordingly find that the real motivation for the termination of Olmstead isto be found in his organizational efforts among the employees, and that Respondentused the onset of the plumbers' strike as a mere pretext to cover the real reason foritsundertaking to terminate the services of an otherwise competent and promisingemployee.Accordingly, I find that on August 21, 1964, Respondent terminatedthe employment of Hughie Olmstead because of his membership in, and activities onbehalf of, Local 599, thereby violating Section 8(a)(3) of the Act and thereby inter-fering with, restraining, and coercing employees in violation of Section 8(a)(1) ofthe Act.At the Seattle location, Respondent's first knowledge of organizational activitycame from the Local 174 telegram of August 20 requesting recognition. Immediatelythereafter,Gorlick embarked upon his unlawful questioning of all the Seattle ware-house employees concerning their union affiliation.They all denied signing withLocal 174 but Berg. Berg was terminated at the end of the day on August 21 alleg-edly because of the onset of the plumbers' strike which, as at Tacoma, was anticipatedto have a devastating effect on Respondent Seattle's business, and to bring on a needfor retrenchment.The need for the precipitate action taken on August 21, however,isnot so apparent.Thus, when the strike commenced, Respondent had outstandingorders for goods which must be received, labeled, and stored at the warehouse.Apparently, that is exactly what happened during the following week, for it standsundisputed that after the termination of Berg, Respondent found it necessary to makeuse of some 30 hours of casual labor in the warehouse to meet its needs. Berg, whohad been told that he might continue to work until the time he had to report forduty, was not offered any of this work although still available.Respondent defendsits selection of Berg by pointing to his imminent departure at the end of the followingweek.However, Respondent offers no explanation for failing to use Berg for theneeded warehouse work.As we have seen, on August 20 Gorlick ascertained from hisquestioning that Berg alone, among the Seattle warehousemen, had signed with Local174.This, coupled with the absence of a convincing explanation for not using Bergfor this needed warehouse work while he was still available, and the evidence ofRespondent's attitude toward union organization as shown by the conduct of Ollardat Tacoma, and by Gorlick's interrogation and comment to Berg at Seattle, makes it afair inference that Respondent used the strike as a pretext to cover up its real reasonfor Berg's termination. I find the underlying motivation to be found in Respond-ent's hostility toward organization and that it terminated Berg not only to rid itselfof the one known union proponent at Seattle, as it had done with Olmstead at Tacoma,but also, and perhaps more significantly, at the same time to demonstrate its opposi-tion to union organization to the other employees and serve warning on them thattheir jobs too might be imperiled if they followed Berg's lead.Accordingly, I findthat, under all the circumstances, Respondent terminated David Berg on August 21,1964, because of his membership in, and activities on behalf of, Local 174 and thatby such conduct Respondent has violated Section 8(a)(3) of the Act, and also hasthereby interfered with, restrained, and coerced its employees in violation of Section8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3) of the Act, I shall recommend below that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. THRIFTY SUPPLY COMPANY381Having found that Respondent has discriminated against Hughie Olmstead andDavid Berg by terminating their employment,I will recommend that each be offeredimmediate and full reinstatement to his former or substantially equivalent position,and that each be made whole for any loss of earnings he may have suffered becauseof the discrimination against him,by payment to him of a sum of money equal to theamount of wages he would have earned from the date of discrimination to the date ofthe offer of reinstatement,together with interest thereon at the rate of 6 percent perannum, and that the loss of pay and interest be computed in accordance with theformula and method prescribed by the Board in F.W. Woolworth Company,90 NLRB289 andIsis Plumbing&Heating Co.,138 NLRB 716,to which the parties hereto areexpressly referred.13The unfair labor practices committed by Respondent strike at the heart of therights guaranteed employees by Section 7 of the Act.14The inference is warrantedthat Respondent maintains an attitude of opposition to the purposes of the Act withrespect to the protection of employees in general.Itwill accordingly be recom-mended that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.15CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record in thisproceeding,Imake the following conclusions of law:1.Harold Gorlick and Morris Gorlick, Co-Partners,d/b/a Thrifty Supply Com-pany and Thrifty Supply Co. of Tacoma, Inc., are each,and have been at all materialtimes, employers within the meaning of Section 2(2) of the Act.2.Respondent Seattle and Respondent Tacoma, by virtue of their common own-ership and control, constitute a single employer within the meaning of Section 2(2)of the Act.Local 174 and Local 599 are, and have been at all material times, labororganizations within the meaning of Section 2(5) of the Act.3.By discharging Hughie Olmstead and David Berg, as found above, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) of theAct.4.By interfering with, restraining,and coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act,as found above,Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and 2(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,it is hereby ordered that Respondent, HaroldGorlick and Morris Gorlick,Co-Partners,d/b/a Thrifty Supply Company, andRespondent,Thrifty Supply Co. of Tacoma, Inc., and each of them, and their officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership of any of their employees in Local 174 or Local599, or any other labor organization of their employees,by discharging, or in anyother manner discriminating against, any individual in regard to his hire,tenure ofemployment or any term or condition of the employment, except as authorized inSection 8(a)(3) of the Act.(b) In any other manner interfering with, restraining or coercing employees inthe exercise of their right to self-organization,to form labor organizations,to joinor assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage in other concerted activi-13 Since It appears in the record that David Berg went into the armed services on Sep-tember 1, 1964,and was still on duty at the time of the hearing,Respondent's obliga-tion is to notify him immediately of his right to reinstatement and thereafter to rein-state him upon application after his discharge from the armed services.Reimbursementfor back wages will be limited to his period of availability before going into the service,and after his discharge for the period, if any, during which Respondent might fail toreinstate him as required14N L.R.B. v. Entwistle Mfg. Co,120 F 2d 532(C.A. 4).isMay Department Stores,d/b/a Famous-Barr Company v. N.L R.B.,326 U S. 376,Bethlehem Steel Company v. NL.R.B,120 F. 2d 641(C.A.D.C.). 382DECISIONSOF NATIONALLABOR RELATIONS BOARDties for the purposes of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act.(a)Offer to Hughie Olmstead and David Berg immediate and full reinstatementto their former or substantially equivalent positions without prejudice to their senior-ity or other rights and privileges, and make them whole for any loss of pay each mayhave suffered by reason of the discrimination against him in the manner providedabove in the section entitled "The Remedy."(b) Preserve and upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its usual place of business, copies of the attached notice marked"Appendix A " 1e Copies of said notice, to be furnished by the Regional Director forRegion 19 of the National Labor Relations Board, shall, after being signed byRespondent, be posted by it immediately upon receipt thereof at both the Seattle andTacoma locations, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of receipt by Respondent of a copy of this Decision, what steps it has takento comply therewith.17It is further recommended that unless on or before 20 days from the date of itsreceipt of this Decision, Respondent notify the Regional Director that he will com-ply with the foregoing Recommended Order, the National Labor Relations Boardissue an Order requiring Respondent to take the action aforesaid.In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the additional event that the Board's Order Is en-forced by a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order".'71n the event that this Recommended Order is adopted by the Board, paragraph 2(d)shall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply therewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, TeamstersLocal Union No 174 or Teamsters Local Union No. 599, each affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Independent, or any other labor organization of our employees, bydischarging, or in any other manner discriminating against, any individual inregard to his hire, tenure of employment or any term or condition of employ-ment, except as authorized in Section 8(a) (3) of the Act.WE WILL offer Hughie Olmstead and David Berg immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice totheir seniority or other rights and privileges, and make each whole for any lossof earnings he may have suffered as a result of the discrimination against himWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, or to engage LOS ANGELES BUILDING & CONST. TRADES COUNCIL, ETC. 383in other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrainfrom any orall such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization,as a condition of employment as authorized in Sec-tion8(a) (3) of the Act.All our employeesare free to become or remain, or refrain from becoming orremaining,members of the above-named or anyother labororganizations.HAROLD GORLICK and MORRIS GORLICK,Co-Partners,d/b/a THRIFTY SUPPLY COMPANY;THRIFTY SUPPLYCO. OF TACOMA, INC.,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 UnionStreet, 327 Logan Building,Seattle,Washington,Telephone No. 682-4553, if theyhave any questions concerning this notice or compliance with its provisions.Los Angeles Building&Construction Trades Council;and LocalNo. 844,United Brotherhood of Carpenters&Joiners of Amer-ica andQuality Builders,Inc.Case No. 21-CC-715. June 24,1965DECISION AND ORDERUpon a charge filed on February 28, 1964, by Quality Builders, Inc.,against Los Angeles Building & Construction Trades Council andLocal No. 844, United Brotherhood of Carpenters & Joiners of Amer-ica, both herein referred to as the Respondents, the General Counselof the National Labor Relations Board, by the Regional Director forRegion 21, issued a complaint and notice of hearing. This complaint,as amended, alleged that the Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning ofSection 8(b) (4) (i), (ii) (A) and (B) and Section 2(6)and (7) of the National Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearing were duly servedupon Respondents.With respect to the unfair labor practices, the complaint alleged,in substance, that Respondents unlawfully picketed a constructionproject at which the Charging Party was the general contractor and,further, that the Respondents instructed, directed, and appealed toindividuals employed by subcontractors and otherpersons to ceasework at the construction project, all of which resulted in a refusal by153NLRB No. 38.